Dodos, J.
While the appellant, not being his employer, did not owe plaintiff’s intestate the special duty of providing a reasonably safe place to work, it did owe the duty of reasonable care in conducting its operations, so far as they might, with reasonable probability, affect others employed on the building; and if it was guilty of negligence which a reasonably prudent person would have foreseen was likely to cause, or aid in causing, the fall of the building, and consequent injury to workmen thereon, it is liable in damages, although other responsible human agencies may have contributed. Where two or more independent causes join to produce an injury, and the origin of each is a responsible one, each author is liable. Cook v. M., St. P. & S. S. M. R. Co. 98 Wis. 624, 642; Slater v. Mersereau, 64 N. Y. 138. Such case is within the rule that joint tort-feasors are all liable and may be sued either jointly or separately. The difficulty with this complaint is that all three of the contractors are *340indiscriminately alleged to have done the various acts constituting negligence, and it is urged that, inasmuch as it also appears that they were acting independently, they could not all have done any of those acts, and therefore the complaint fails to allege that either of them did any. But that objection could better be raised and considered upon a motion to make definite and certain such allegations, upon which motion such degree of specification as is possible to the plaintiff would doubtless be ordered. But, upon general demurrer and in obedience to sec. 2668, R. S. 1818, and to the rules of construction indicated by this court in Fitts v. Waldeck, 51 Wis. 567; Rich v. Keshena I. Co. 56 Wis. 287; Young v. Lynch, 66 Wis. 514; Schneider v. Wis. Cent. Co. 81 Wis. 357; Doolittle v. Laycock, ante, p. 334; and many other cases,— we think it must be held that the complaint fairly charges each, of the defendants with the commission of the various acts of negligence alleged generally to have been committed by the defendants or by the contractors, and, as so considered, it clearly charges that the collapse of the building was not only the reasonably probable, but the necessary, result of the bad methods, incompetent superintendency, unsafe and unsuitable appliances, and negligent and reckless manner of conducting the work, and other acts therein committed by this demurrant. The injury of a man employed in a three-story building is, of course, a probable and proximate result of its collapse. The demurrer was properly overruled.
By the Court.— Order of circuit court affirmed.